Case 1:18-cv-03351-RLY-DLP Document 68 Filed 05/10/19 Page 1 of 2 PageID #: 456



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 CARDINAL SQUARE, LLC,                     )
                                           )
             PLAINTIFF,                    )
                                           )                   Case No. 1:18-cv-03351-RLY-DLP
 v.                                        )
                                           )                   Electronically Filed
 ENVELOP GROUP, LLC,                       )
 VALIDATED CUSTOM SOLUTIONS, LLC,          )
 OPEN CONTROL SYSTEMS, LLC, and            )
 LG ELECTRONICS USA, INC.,                 )
                                           )
             DEFENDANTS.                   )
 __________________________________________)
                                           )
 OPEN CONTROL SYSTEMS, LLC,                )
                                           )
       COUNTERCLAIM PLAINTIFF,             )
                                           )
 v.                                        )
                                           )
 CARDINAL SQUARE, LLC,                     )
                                           )
       COUNTERCLAIM DEFENDANT.             )

       MOTION ON BEHALF OF DEFENDANTS ENVELOP, VCS, AND OCS
 TO CONTINUE THE SETTLEMENT CONFERENCE SCHEDULED FOR JULY 2, 2019

        Defendants, Envelop Group, LLC (“Envelop”), Validated Custom Solutions, LLC

 (“VCS”), and Open Control Systems, LLC (“OCS)(collectively hereinafter, the “Movants”),

 respectfully move the Court for an order continuing the Settlement Conference with The

 Honorable Doris L. Pryor, United States Magistrate Judge, scheduled for Tuesday, July 2, 2019.

 In support of this Motion, the Movants and their undersigned counsel state as follows:

        The Tuesday, July 2nd settlement conference is two days before the Fourth of July Holiday.

 In addition to multiple party representatives for the Movants, there are three carrier representatives

 involved with this case. Due to previously scheduled travel and vacation plans, several of the



                                                   1
Case 1:18-cv-03351-RLY-DLP Document 68 Filed 05/10/19 Page 2 of 2 PageID #: 457



 interested parties currently are unable to attend the July 2nd conference. Therefore, the Movants

 respectfully ask the Court for a short continuance of the settlement conference to the week

 beginning on Monday, July 8th or Monday, July 15th.

        WHEREFORE, Defendants, Envelop Group, LLC, Validated Custom Solutions, LLC, and

 Open Control Systems, LLC, respectfully move for this order of continuance.

                                                     Respectfully Submitted,

                                                     FAEGRE BAKER DANIELS LLP

                                                     /s/ Matt McCubbins
                                                     Mark A. Voigtmann (#15870-49)
                                                     Matt McCubbins (#28298-31)
                                                     Faegre Baker Daniels LLP
                                                     300 N. Meridian Street, Suite 2700
                                                     Indianapolis, Indiana 46204
                                                     Ph: (317) 237-0300
                                                     mark.voigtmann@faegrebd.com
                                                     matt.mccubbins@faegrebd.com

                                                     Counsel to Defendants,
                                                     Envelop Group, LLC;
                                                     Open Control Systems, LLC; and
                                                     Validated Custom Solutions, LLC


                                      Certificate of Service

        I hereby certify that on May 10, 2019, a copy of the foregoing was electronically filed via

 the CM/ECF System, which will be served on all parties of record in the case by electronic mail.



                                                     /s/ Matt McCubbins




                                                 2
